         Case 1:17-cr-00198-NONE-SKO Document 588 Filed 07/02/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00198-NONE-SKO
12                                Plaintiff,            STIPULATION TO CONTINUE SENTENCING
                                                        HEARING
13                         v.
                                                        DATE: July 17, 2020
14   ADOLFO MENDOZA,                                    TIME: 8:30 a.m.
                                                        COURT: Hon. Dale A. Drozd
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for sentencing on July 17, 2020 at 8:30 am.

21          2.     By this stipulation, defendant now moves to continue the July 17, 2020 hearing February

22 26, 2021 at 8:30 am.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      Counsel for defendant desires additional time to consult with his client, review the

25          current documents, conduct investigation and prepare himself and his client for the sentencing

26          hearing.

27                 b)      Counsel for defendant believes that failure to grant the above-requested

28          continuance would deny him/her the reasonable time necessary for effective preparation, taking


      STIPULATION TO CONTINUE SENTENCING HEARING        1
30
        Case 1:17-cr-00198-NONE-SKO Document 588 Filed 07/02/20 Page 2 of 2


 1         into account the exercise of due diligence.

 2                c)       Defendant is currently on pre-trial release and has not had any issues/violations

 3         while on pre-trial release. Defendant is currently employed.

 4                d)       The government does not object to the continuance.

 5         IT IS SO STIPULATED.

 6
     Dated: July 1, 2020                                      MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ JEFFREY A. SPIVAK
 9                                                            JEFFREY A. SPIVAK
                                                              Assistant United States Attorney
10

11
     Dated: July 1, 2020                                      /s/ Robert Lamanuzzi
12                                                            Robert Lamanuzzi
13                                                            Counsel for Defendant
                                                              ADOLFO MENDOZA
14                                                            (as approved by email 7/1/2020)

15

16

17                                                   ORDER

18 IT IS SO ORDERED.

19     Dated:    July 1, 2020
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE SENTENCING HEARING           2
30
